internal_revenue_service number release date index number -------------------------------------------- -------------------------------------------------------- ----------------------------- ------------------------------- in re -------------------------------------------- tin ----------------- attn --------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b02 plr-133627-18 date date ty -------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------ legend taxpayer a b date1 date2 date3 date4 date5 date6 date7 amount1 x outside paid tax preparer -------------------------------------------- -------------------- ----------------------------------- -------------------------- --------------------------- --------------- -------------------- -------------------- ------------------- --------------------- ---------------- ------------------------------ ----------------------------- plr-133627-18 chief financial officer law firm dear ---------- --------------------- ------------------------- this is in response to a letter dated date1 requesting an extension of time to file the required election statement to make a safe-harbor election under revproc_2011_29 2011_1_cb_746 to allocate success-based fees between facilitative and non- facilitative amounts for taxpayer’s transaction on date2 this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts and representations taxpayer represents the following description of taxpayer’s business operations prior to the merger discussed below taxpayer was involved in the business of x taxpayer used an accrual_method of accounting and had a calendar year-end merger with a during date3 taxpayer began merger discussions with a on date4 both companies’ boards of directors approved the merger agreement on date5 taxpayer formally announced that it would merge with a with a as the surviving entity the merger closed on date2 pursuant to the merger agreement on date2 taxpayer merged with and into b a wholly owned subsidiary of a whereupon the separate existence of taxpayer ceased with b surviving and remaining a wholly owned subsidiary of a taxpayer incurred amount1 of success-based fees during ty in connection with the merger tax_return and revproc_2011_29 election after the merger taxpayer’s final federal_income_tax return for ty was prepared by the in-house tax department of a in conjunction with a’s outside paid tax preparer and a’s chief financial officer chief financial officer a’s tax department and outside paid tax preparer spent significant time discussing the income and financial_accounting consequences of the various fees incurred in connection with the merger with respect plr-133627-18 to the success-based fees all parties were in agreement that it would be advisable to make the safe-harbor election to deduct of taxpayer’s success-based fees for ty under revproc_2011_29 a’s in-house tax department performed the basic accounting and preparation work required for the final federal_income_tax return for taxpayer for ty outside paid tax preparer reviewed and proposed changes to the federal return at key stages of its completion when the return was completed chief financial officer performed a high- level review of the return and discussed it with both outside paid tax preparer and a’s in-house tax department before it was filed outside paid tax preparer signed the ty return as paid preparer chief financial officer signed the ty return and the return was timely filed taxpayer’s ty federal_income_tax return included a deduction for of success-based fees incurred in connection with the merger pursuant to the safe_harbor of revproc_2011_29 however it did not include the required statement expressly availing itself of such election as required by sec_4 of revproc_2011_29 outside paid tax preparer and chief financial officer have represented that at all times before and after the merger and the filing of taxpayer’s ty consolidated federal_income_tax return they fully intended to make the safe-harbor election under revproc_2011_29 allowing taxpayer to deduct of success-based fees in connection with the merger outside paid tax preparer has represented that taxpayer’s omission of the statement expressly availing it of the safe-harbor election as required by revproc_2011_29 was the result of a good-faith oversight by him and a’s internal tax department chief financial officer has represented that taxpayer relied on outside paid tax preparer as a qualified_tax professional to review the corporate return and to ensure that the statement expressly availing taxpayer of the safe-harbor election was attached as soon as outside paid tax preparer discovered on date6 that taxpayer had not properly availed itself of the revproc_2011_29 election he immediately informed taxpayer who contacted law firm for advice to remedy the situation on date7 outside paid tax preparer and chief financial officer represent that they are not using hindsight in their request for relief for taxpayer assuming the requested relief is granted no alterations of any positions on any of taxpayer’s income_tax returns are necessary law sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations generally provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year plr-133627-18 in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer's method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 see section dollar_figure of revproc_2011_29 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success-based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat of the success-based_fee as an amount that does not facilitate the transaction ie an amount that can be deducted the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows a taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge a taxpayer's allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer does three things first the taxpayer must treat of the amount of the success-based_fee as an amount that does not facilitate the transaction second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred this statement should state that the taxpayer is electing the safe_harbor identify the transaction and state the success- plr-133627-18 based fee amounts that are deducted and capitalized it is this third requirement that taxpayer requests permission to accomplish with this ruling_request taxpayer requests permission to attach the statement required by sec_4 of revproc_2011_29 to its return by amending its original return for ty and superseding it with a return attaching a completed election statement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that in general a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the plr-133627-18 aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in sec_1_263_a_-5 of the income_tax regulations the commissioner has the authority under sec_301_9100-1 and sec_301 to grant an extension of time to file a late regulatory election conclusion based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file the statement required under sec_4 of revproc_2011_29 stating that it is electing the safe_harbor treatment for success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized for the short taxable_year ending date2 caveats the rulings contained in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer plr-133627-18 properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer's transaction is within the scope of revproc_2011_29 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours _______________________________ bridget tombul chief branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
